         Case 1:15-cr-00246-PKC Document 50
                                         49 Filed 09/24/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   September 24, 2020
                                VOSR hearing is scheduled for
BY ECF
Hon. P. Kevin Castel            December 9, 2020 at 3:00 p.m. in
United States District Judge    Courtroom 11D.
Southern District of New York   SO ORDERED.
500 Pearl Street
New York, New York 10007
                                Dated: 9/24/2020

Re: United States v. Harold Scott, 15 Cr. 246 (PKC)—VOSR Conference

Dear Judge Castel:

       The Government writes to request a VOSR conference in the above-captioned case.

        A violation report dated January 21, 2020 charged the defendant with eight violations
arising from a criminal case in Nassau County charging the defendant with driving under the
influence on December 5, 2019 (the “Nassau County Case”). The parties appeared before this
Court on January 30, 2020 to arraign the defendant on those violations and discuss the status of
the Nassau County case. No conference has been held since then due to the pandemic.

       On or about September 18, 2020, the defendant entered a plea in the Nassau County Case,
and he is scheduled to be sentenced in that case on November 19. The Government asks that the
Court schedule a conference on the violations for a date after November 19. The Government has
discussed scheduling with the Probation Officers and defense counsel, and understands that the
week of December 7 would be most convenient for them if the Court is available.



                                            Respectfully Submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney



                                        by: /s/ Kevin Mead
                                            Kevin Mead
                                            Assistant United States Attorney
                                            (212) 637-2211
